MEMORANDUM **
Martiniano Pacheco-Tellez, a native and citizen of Mexico, appeals pro se from the district court’s order dismissing his petition for a writ of habeas corpus. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), Puri v. Gonzales, 464 F.3d 1038, 1040 (9th Cir.2006), and we affirm.
Reviewing de novo, id., we conclude that the district court lacked jurisdiction over Pacheeo-Tellez’s petition because it was filed on November 14, 2005, after the REAL ID Act’s effective date. See id. at 1041 (“[Ajfter May 11, 2005, the only means for judicial review of Puri’s removal order was a petition for review in this court.”). Moreover, Pacheco-Tellez exercised his right to file a petition for review, which we dismissed in Pacheco-Tellez v. Gonzales, No. 05-71741 (9th Cir. July 21, 2005) (order). See Puri, 464 F.3d at 1043 (declining to transfer habeas petition and noting that “Puri was aware of the proper procedure for review, as evidenced by the fact that he also filed a petition for review with this court”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.